DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 1, 19, 3, 12, 4, 6, 9, 10, 18, 20-22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US Pub. No. 2010/0148710 A1.

Regarding claim 5, Lim discloses
A motor control actuator (See Fig. 3) configured to drive a permanent magnet synchronous motor (PMSM) (Item 160) with sensorless Field Oriented Control (FOC) (See para 0066), the motor control actuator comprising: a sampling circuit (Item 150) 



Regarding claim 1, Lim discloses
 A motor control actuator configured to drive a permanent magnet synchronous motor (PMSM) with sensorless Field Oriented Control (FOC), the motor control actuator comprising: a sampling circuit configured to measure a counter electro motive force (CEMF) or a back electro motive force (BEMF) of the PMSM, while the PMSM rotates, and generate a measurement signal based on the measured CEMF or the measured BEMF; a motor controller comprising a current controller configured to generate control signals for driving the PMSM, the current controller configured to receive the measurement signal and perform a catch spin sequence for restarting the PMSM while rotating based on the measurement signal (See claim 5 rejection for detail); and a multi-phase inverter (Item 130) configured to supply multiple phase voltages to the PMSM based on the control signals, wherein the motor controller is configured to match an output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF during the catch spin sequence. (See para 0017, 0059, and 0066. It should be noted that an amount of voltage that is applied is determined based on a counter electromotive force. The electromotive force is measured by item 150 in a form of voltage)


Regarding claim 19, Lim discloses
 A catch spin method of starting a permanent magnet synchronous motor (PMSM) with sensorless Field Oriented Control (FOC) while the PMSM rotates, the catch spin method comprising: measuring, while the PMSM rotates, a counter electro motive force (CEMF) or a back electro motive force (BEMF) of the PMSM; generating a measurement signal based on the measured CEMF or the measured BEMF; extracting a frequency and an angle of the measured CEMF or the measured BEMF from the measurement signal; generating, by a current controller, control signals for driving the PMSM; performing, by the current controller, a catch spin sequence for restarting the PMSM while rotating, the catch spin sequence including an open loop control followed by a closed loop control; calculating an initial rotor angle based on the frequency and the angle, wherein, performing the catch spin sequence during the open loop control includes generating the control signals based on the initial rotor angle, and  -48-INF-2019P55282US wherein, performing the catch spin sequence during the closed loop control includes measuring each phase current of the motor, calculating a second rotor angle based on each measured phase current, and generating the control signals based on the second rotor angle. (See claim 5 rejection for detail)

Regarding claim 3, Lim discloses
 A catch spin method of starting a permanent magnet synchronous motor (PMSM) with sensorless Field Oriented Control (FOC) while the PMSM rotates, the catch spin method comprising:  -43-INF-2019P55282US measuring, while the PMSM rotates, a counter electro motive force (CEMF) or a back electro motive force (BEMF) of the PMSM; generating a measurement signal based on the measured CEMF or the measured BEMF; generating control signals for driving the PMSM; performing a catch spin sequence for restarting the PMSM while rotating based on the measurement signal; supplying, by a multi-phase inverter, multiple phase voltages to the PMSM based on the control signals; and matching an output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF while performing the catch spin sequence. (See claim 1 rejection for detail)

Regarding claim 2, Lim discloses
: a first phase-locked loop (PLL) (Items 200, 300, and 400) configured to receive the measurement signal and extract an angle and at least one of a frequency or an amplitude of the measured CEMF or the measured BEMF from the measurement signal, wherein the motor controller is configured to match the output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF based on the angle and at least one of the frequency or the amplitude of the measured CEMF or the measured BEMF. (See claims 1 and 5 rejection for detail)

Regarding claim 4, Lim discloses
 extracting an angle and at least one of a frequency or an amplitude of the measured CEMF or the measured BEMF from the measurement signal, wherein matching an output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF comprises matching the output voltage of the multi-phase inverter to the measured CEMF or the measured BEMF based on the angle and at least one of the frequency or the amplitude of the measured CEMF or the measured BEMF. (See claims 1 and 5 rejection for detail)

Regarding claim 6, Lim discloses
a multi-phase inverter (Fig. 4 shows a three-phase inverter 130) configured to supply multiple phase voltages to the PMSM based on the control signals (Fig. 4 shows item 130 is coupled to item 160 get the control signals), wherein the multi-phase inverter comprises a plurality of inverter legs (Item 130 inherently has three legs), each including an output that supplies one of the multiple phase voltages (Each leg corresponds to each phase), Page 4 of 21Attorney Docket No.: INF-2019P55282US wherein the sampling circuit is coupled to a first output of the multi-phase inverter to receive a first phase voltage and is coupled to a second output of the multi-phase inverter to receive a second phase voltage, and the sampling circuit is configured to measure a line-to-line voltage based on the first phase voltage and the second phase voltage, wherein the measured CEMF or the measured BEMF corresponds to the measured line-to-line voltage. (See para 0066. Item 150 inherently detects three-phase line-to line voltages. Also item 150 is coupled to outputs a, b, and c to get these voltages)

Regarding claim 9, Lim discloses
, wherein the motor controller further comprises: a speed constant controller (See Fig. 5, item 430) comprising a speed control output coupled to a current control input of the current controller, wherein the speed constant controller is configured to regulate a motor speed of the PMSM based on a target speed (W*), wherein, during an entirety of the catch spin sequence, the motor controller is configured to disable the speed constant controller. (See para 0051 and 0073. Fig. 6 shows going from V/F control to the sensorless control (See para 0060))

Regarding claim 10, Lim discloses
, wherein, upon completion of the catch spin sequence following the closed loop control, the motor controller is configured to enable the speed constant controller. (See para 0060)

Regarding claim 18, Lim discloses
, wherein the motor controller is configured to perform the open loop control for a first predetermined time interval and perform the closed loop control for a second predetermined time interval. (See para 0060)

Regarding claim 20, Lim discloses
 wherein: measuring the CEMF or the BEMF comprises measuring a line-to-line voltage of the PMSM, wherein the measured CEMF or the measured BEMF corresponds to the 

Regarding claim 21, Lim discloses
, wherein the frequency and the angle of the measured CEMF or the measured BEMF is a frequency and an angle of the measured line-to-line voltage, respectively. (See para 0058 and 0059)  

Regarding claim 22, Lim discloses
 during an entirety of the catch spin sequence, disabling a speed constant controller, wherein the speed constant controller comprises a speed control output coupled to a current control input of the current controller; and upon completion of the catch spin sequence following the closed loop control, enabling the speed constant controller. (See para 0057 and 0086. It should be noted that a speed regulation starts only when sensorless controller is selected by a selector 210)  

Regarding claim 25, Lim discloses
wherein the open loop control is performed for a first predetermined time interval and the closed loop control is performed for a second predetermined time interval. (See claim 18 rejection for detail)

Regarding claim 30, Lim discloses


Claims 11, 12, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US Pub. No. 2010/0148710 A1 in a view of Ho US Pub. No. 2007/0001635 A1.

Regarding claim 11, Lim is silent about “wherein the current controller comprises an interior permanent magnet (IPM) controller configured to receive a torque current from the speed control output and separate the torque current into a first target current for a Q-axis current component and a second target current for a D-axis current component, wherein the motor controller is configured to set the first target current and the second target current to zero during an entirety of the catch spin sequence.” 


Regarding claim 11, Ho discloses
wherein the current controller comprises an interior permanent magnet (IPM) controller (Item 126) configured to receive a torque current from the speed control output and separate the torque current into a first target current for a Q-axis current component and a second target current for a D-axis current component, wherein the motor controller is 

It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to use the controller to set the target currents to zero during the catch spin sequence as taught by Ho in Lim teachings to continue operate the motor drive system without interruption and bringing the speed of motor up to the set point as mentioned in Ho’s para 0038.

Regarding claim 12, a combination of Lim and Ho discloses
, wherein, upon completion of the catch spin sequence following the closed loop control, the motor controller is configured to enable the IPM controller to generate the first target current and the second target current based on the torque current. (See para 0028 and 0030, 0038, 0046, and 0047. It should be noted that the closed-loop vector control is performed after zero current regulation as shown in Ho’s Fig. 7A)

Regarding claim 17, Ho discloses
, wherein the current controller comprises an interior permanent magnet (IPM) controller configured to generate a first target current for a Q-axis current component and a second target current for a D-axis current component, and the motor controller is configured to set the first target current and the second target current to zero during an entirety of the catch spin sequence. (See claim 11 for detail)

Regarding claim 23, Lim is silent about “during an entirety of the catch spin sequence, setting a first target current for a Q-axis current component of the current controller and a second target current for a D-axis current component of the current controller to zero; and upon completion of the catch spin sequence following the closed loop control, generating the first target current and the second target current based on a torque current generated by the speed controller.”

Regarding claim 23, Ho discloses
during an entirety of the catch spin sequence, setting a first target current for a Q-axis current component of the current controller and a second target current for a D-axis current component of the current controller to zero; and upon completion of the catch spin sequence following the closed loop control, generating the first target current and the second target current based on a torque current generated by the speed controller. (See para 0028, 0033, 0037 and 0038. Initially, zero current regulation is started which inherently sets q-axis and d-axis target currents to zero) 


It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to use the controller to set the target currents to zero during the catch spin sequence as taught by Ho in Lim teachings to continue operate the motor drive system without interruption and bringing the speed of motor up to the set point as mentioned in Ho’s para 0038.



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US Pub. No. 2010/0148710 A1 in a view of Rozman et al. US Patent No. 5,384,527.

Regarding claim 26, Lim is silent about “wherein the sampling circuit is configured to measure a voltage difference between a first line voltage of a first motor phase and a second line voltage of a second motor phase, and the measured CEMF or the measured BEMF is a differential voltage representing the voltage difference.”

Regarding claim 26, Rozman discloses wherein the sampling circuit (See Fig. 2, item 42) is configured to measure a voltage difference (Va-Vb via a summer 94 in Fig. 3) between a first line voltage of a first motor phase (Va) and a second line voltage (Vb) of a second motor phase, and the measured CEMF or the measured BEMF is a differential voltage representing the voltage difference. (See column 6, lines 22-49, column 7, lines 27-67)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sampling circuit to measure a voltage difference as disclosed by Rozman in Lim’s teachings to estimate an angular position of the shaft as mentioned in Rozman’s column 3, lines 21-32.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US Pub. No. 2010/0148710 A1 in a view of Hu US Pub. No. 2008/0300820 A1.

Regarding claim 28, Lim is silent about “a second PLL configured to estimate a rotor angle and a motor speed of the PMSM from a rotor magnet flux of the PMSM, the second PLL being different from the first PLL.”

Regarding claim 28, Hu discloses a second PLL configured to estimate a rotor angle and a motor speed of the PMSM from a rotor magnet flux of the PMSM, the second PLL being different from the first PLL. (See para 0057 and 0058)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second PLL as disclosed by Hu in Lim’s teachings to derive an estimated rotor angular position and an estimated rotor angular velocity for machine as disclosed in Ho’s para 0004.


Allowable Subject Matter
Claims 7, 8, 13-16, 24, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 discloses adjusting the measured line-line voltage by a gain and digitally converting into the measurement signal. Claims 13, 24, and 27 specify a zero value to Claim 15 discloses the detail of the PLL circuit which could not be combined with Lim’s teachings and claim 29 further specifies using the angle to initialize the second PLL. Examiner believes these above claims have allowable subject matter.

Response to Arguments
Applicant's arguments filed 12/23/2021 with respect to claims 1, 3, 5, and 19 have been fully considered but they are moot over new reference. (See updated claim rejection for detail).

Applicant further argues on page 17 that Rozman does not teach the measured CEMF or the measured BEMF is a differential voltage representing the voltage difference.

Examiner respectfully disagrees because the measured E^ab still represents the differential voltage Va-Vb. Furthermore, column 7, lines 40 and 41 clearly says Eab being the line-to-line back EMF voltages across the lines 45a and 45b.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846